Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17  are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record, particularly Horio et al. US 2008/0179966 teaches the general state of the art of islanding detection generally comprising frequency change rate detection method (see Spec. Para. 60) as well as harmonic distortion factor (see Spec. Para. 61). Okatsuchi CN 1086639A similiary teaches the general state of the art of islanding detection comprising  frequcy change rate detection as well as harmonic change rate (see FIGURE 1 and respective Spec.). Chen CN 107422196 teaches a harmonic distortion ratio and frequency-based islanding detection method, according to historical data to determine the minimum value harmonic aberration rate of distributed photovoltaic maximum value and island harmonic aberration rate of the electric system and network, when or not can be determined and the value, detecting the harmonic distortion rate suddenly increases and lasts for a period of time after starting the harmonic distortion rate criterion and frequency variation determining identifying an isolated state, if directly starts the harmonic distortion rate criterion and frequency variation determining identifying an isolated state, the method of the invention no distributed photovoltaic generating system, adding disturbance signal, power quality without affecting the distributed photovoltaic power generation system, not a destructive, using harmonic distortion ratio and frequency, small detection blind area, improves the reliability of the system isolated island detection, using a certain time delay the spell in the grid-disturbance quantity to avoid the caused electric quantity of the detection short mutation causes islanding detection judgment.

Regarding Independent Claim 1
The primary reason for allowance of the claims is the inclusion of the particular claimed method steps of determining a harmonic amplitude growth rate (emphasis added) and a frequency growth rate (emphasis added) of alternating current electricity output by an alternating current port of a grid-tied inverter; determining an islanding disturbance coefficient corresponding to the harmonic amplitude growth rate (emphasis added), wherein the harmonic amplitude growth rate and the islanding disturbance coefficient are in a monotonically increasing relationship; determining an islanding injection amount based on the frequency growth rate and the islanding disturbance coefficient corresponding to the harmonic amplitude growth rate, wherein the islanding injection amount is one of a reactive power size or a reactive current size for performing reactive power disturbance (emphasis added); controlling, based on the islanding injection amount, the grid-tied inverter to output a reactive power or a reactive current over the alternating current port; and performing islanding detection based on a frequency of the alternating current electricity output by the alternating current port. 

Regarding Independent Claim 9
The primary reason for allowance of the claims is the inclusion of the particular claimed structure of an islanding detection apparatus, comprising: a processor; and a non-transitory computer readable memory storing instructions that when executed by the processor, cause the processor to perform steps comprising: determining a harmonic amplitude growth rate (emphasis added) and a frequency growth rate of alternating current electricity output by an alternating current port of a grid-tied inverter; determining an islanding disturbance coefficient corresponding to the harmonic amplitude growth rate, wherein the harmonic amplitude growth rate and the islanding disturbance coefficient are in a monotonically increasing relationship; determining an islanding injection amount based on the frequency growth rate and the islanding disturbance coefficient corresponding to the harmonic amplitude growth rate, wherein the islanding injection amount is one of a reactive power size or a reactive current size for performing reactive power disturbance; controlling, based on the islanding injection amount, the grid-tied inverter to output a reactive power or a reactive current over the alternating current port; and performing islanding detection based on a frequency of the alternating current electricity output by the alternating current port.

Regarding Independent Claim 17
The primary reason for allowance of the claims is the inclusion of the particular claimed structure of a non-transitory computer-readable storage medium, wherein the computer- readable storage medium stores instructions comprising: determining a harmonic amplitude growth rate and a frequency growth rate (emphasis added) of alternating current electricity output by an alternating current port of a grid-tied inverter; determining an islanding disturbance coefficient corresponding to the harmonic amplitude growth rate, wherein the harmonic amplitude growth rate and the islanding disturbance coefficient are in a monotonically increasing relationship; determining an islanding injection amount based on the frequency growth rate and the islanding disturbance coefficient corresponding to the harmonic amplitude growth rate, wherein the islanding injection amount is one of a reactive power size or a reactive current size for performing reactive power disturbance; controlling, based on the islanding injection amount, the grid-tied inverter to output a reactive power or a reactive current over the alternating current port; and performing islanding detection based on a frequency of the alternating current electricity output by the alternating current port.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836